Citation Nr: 0635164	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  05-02 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1. Entitlement to service connection for the residuals of a 
left ankle fracture.

2. Entitlement to service connection for degenerative 
arthritis of the right ankle, to include as secondary to the 
left ankle.

3. Whether new and material evidence has been presented to 
reopen a claim for service connection for the residuals of a 
traumatic head injury, claimed as dizziness and vision 
problems.
 

REPRESENTATION

Veteran represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel


INTRODUCTION

The veteran had active service from June 1966 to June 1969. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah.  

In April 2006, the veteran had a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is associated with the claims file. 

The issue of whether new and material evidence has been 
presented to reopen a claim for service connection for the 
residuals of a traumatic head injury, claimed as dizziness 
and vision problems, is reopened and REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent medical evidence shows that the current 
left ankle condition is not related to service.

2. There is no competent medical evidence that the right 
ankle condition is due to service, or caused or aggravated by 
any service-connected condition(s).

3.  In an August 1991 rating decision, the RO denied the 
veteran's claim for service connection for a traumatic head 
injury, vision problems, and dizziness.  The RO notified the 
veteran of this decision and of her procedural and appellate 
rights in a September 1991 letter, but the veteran did not 
appeal and that decision became final.  

3.  Evidence presented since the August 1991 rating decision 
raises a reasonable possibility of substantiating the claim 
of service connection for traumatic head injury, vision 
problems, and dizziness. 


CONCLUSIONS OF LAW

1.  A left ankle condition was not incurred in or aggravated 
by active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5102, 5103, 5103A, 
5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006).

2. A right ankle condition was not incurred in or aggravated 
by active service, including as secondary to a service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.310(a) (2006).

3.  The August 1991 rating decision that denied the veteran's 
claim for service connection for the claim of service 
connection for traumatic head injury, vision problems, and 
dizziness is final.  38 U.S.C.A. § 7105(c) (West 2002).  

4.  Evidence received since the August 1991 rating decision 
is new and material and the veteran's claim is reopened.  38 
U.S.C.A. §§ 5104, 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in July 2004.  The 
RO provided the veteran letter notice to her service 
connection claims and claim to reopen in an April 2004 
letter, informing her that she could provide evidence or 
location of such and requested that she provide any evidence 
in his possession.  This letter provided the veteran with the 
elements of service connection and evidence required to 
reopen a previously denied claim. The notice letter 
specifically notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency.  She was advised that it was her responsibility to 
either send records pertinent to her claim or to provide a 
properly executed release so that VA could request the 
records for her.  The veteran was also asked to advise VA if 
there were any other information or evidence she considered 
relevant to this claim so that VA could help by getting that 
evidence.  It is the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of her claim and to respond to VA 
notices.  The duty to notify the veteran was satisfied under 
the circumstances of this case.  38 U.S.C.A. § 5103.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  For a new and material claim, this 
notice must include the information that disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate her service connection claim and her claim to 
reopen, and was provided with notice of the type of evidence 
necessary to establish a disability rating and an effective 
date in a March 2006 letter.
Additionally, in a claim to reopen, notice that new and 
material evidence is necessary to reopen the claim must be 
provided.  See Kent v. Nicholson, 20 Vet.App. 1, 21-22 
(2006).  In the present case, the veteran was notified as to 
what type of evidence was necessary to reopen the claim in 
the April 2004 letter.  
VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.          
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).

In the present case, there are VA treatment records, private 
treatment records, and a VA examination of record.  In light 
of the foregoing, the Board is satisfied that all relevant 
facts have been adequately developed to the extent possible; 
no further assistance to the veteran in developing the facts 
pertinent to the issues on appeal is required to comply with 
the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. 
§ 3.159.  





Analysis

Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2006).  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  
38 C.F.R. § 3.303(d) (2006).  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and  
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also 38 C.F.R. § 3.102 (2006).  When 
a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

In addition, under section 3.310(a) of VA regulations, 
service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
service-connected disease or injury. 38 C.F.R. § 3.310(a). 
Establishing service connection on a secondary basis requires 
evidence sufficient to show 
(1) that a current disability exists and (2) that the current 
disability was either 
(a) caused by or (b) aggravated by a service-connected 
disability.  Allen v. Brown, 
7 Vet. App. 439 (1995).

Left Ankle

The veteran claims that she fractured her left ankle in 
service.  In an April 2006 hearing, she testified that she 
slipped on steps in service and sprained her left ankle.  
After that, her ankle caused her a lot of pain and she was 
told that she had fractured her ankle.  

May 1967 service medical records show a sprained left ankle.  
Subsequent medical records show that the ankle looks well. 

2004 VA treatment records show a previous fracture of the 
left ankle treated non-operatively.  A February 2004 
treatment record shows non-tender ankles, but weak in all 
directions.  A September 2004 treatment record shows ankle 
swelling.   

A January 2005 VA treatment record shows chronic pain in the 
ankles.  July 2005 VA treatment records show severe and 
unrelenting pain in the ankles; the veteran was placed on a 
list for bilateral ankle fusions.   

In a September 2005 VA examination, the veteran related that 
she had twisted and sprained her left ankle after descending 
some icy stairs in 1967.  She had left ankle pain with some 
swelling, and was examined and treated with an Ace bandage.  
X-rays were not obtained.  The left ankle swelling 
disappeared and the pain subsided significantly.  The veteran 
stated that after discharge from the military, both ankles 
felt weak and she could easily turn both ankles.  She stated 
that is was easier to twist and strain the left ankle than it 
was the right, but eventually the veteran began having 
significant problems in the right ankle.
Subsequently, the veteran was told that she had sustained a 
fracture in the left ankle.  A recent left ankle x-ray in 
March 2004 demonstrated a remote healed fracture of the left 
fibula with a well preserved ankle joint.  

The examiner noted that the veteran is on the list to have 
bilateral ankle fusions. 
The examiner stated that it was pertinent to note that the 
veteran has gained large quantities of weight.  Examination 
showed no significant swelling, no erythema, and no evidence 
of inflammation.  The veteran was able to actively dorsiflex 
both ankles from 0 to 20 degrees and plantar flex both ankles 
from 0 to 35 degrees. The veteran could evert both ankles 
from 0 to 20 degrees and invert both ankles from 0 to 25 
degrees.  She had mild pain throughout all motions.  With 
repetitive flexion, eversion and inversion, the veteran 
indicates that pain becomes worse in the ankles but she does 
not develop weakness or fatigue, and the range of motion does 
not change.  The veteran describes diffuse exquisite 
tenderness to even light palpation in the entirety of both 
ankles.  The examiner found this difficult to understand 
because the palpation was very light and the veteran winces 
as if in extreme pain with gentile, tactile pressure.  The 
examiner stated that there was no abnormality in the left 
mortise joint, but there is a clearly is healed fracture of 
the left fibula that may well have occurred when the veteran 
sprained her ankle in the military.  However, the examiner 
noted that the pathology present in both ankles is bilateral 
and is in fact worse on the right side.  As the same 
degenerative process is present in both ankles, more 
prominent on the right side, it is difficult to reach the 
conclusion that the pathology in the left ankle is related to 
the veteran's injury in the military.  As such, the examiner 
opined that it is less likely as not that the ankle problems 
are caused by or a result of an injury to the left ankle the 
veteran sustained on active duty.  

In this case, there is evidence from service medical records 
of a left ankle injury in 1967 and current x-ray evidence of 
a healed fracture of the left fibula.  In order to establish 
service connection, there must be evidence linking any 
current condition to the injury in service.  The Board notes 
that under 38 C.F.R. § 3.303(b), this nexus requirement can 
be satisfied for a "chronic" condition when: (1) a chronic 
disease manifests itself in service and the veteran currently 
has the same condition; or (2) a disease manifests itself in 
service but is not identified until later, and there is a 
showing of continuity of related symptomatology after 
discharge, and medical evidence relates that symptomatology 
to the veteran's present condition.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997). 

The veteran does not provide evidence of any treatment for 
her condition until 2004, more than 30 years after her 
separation from service.  Therefore, there is not a showing 
of continuity of related symptomatology after discharge.  
Savage v. Gober, 10 Vet. App. 495-98, Caldwell v. Derwinski, 
1 Vet. App. 469.  There is also no medical evidence relating 
the veteran's present condition to service; the September 
2005 VA examiner specifically stated since the same 
degenerative process is present in both ankles, more 
prominent on the right side, it is difficult to reach the 
conclusion that the pathology in the left ankle is related to 
the veteran's injury in the military.  As such, the examiner 
opined that it is less likely as not that the ankle problems 
are caused by or a result of an injury to the left ankle the 
veteran sustained on active duty.  Therefore, without 
continuity of symptomatology or a medical opinion relating 
the current condition to the sprain in service, service 
connection for the residuals of a left ankle sprain is not 
warranted.

The Board notes letters from the veteran's sister and friend 
stating that she hurt her left leg in a car accident in 
service & in basic training and that the current problems 
with her legs are due to her service.  However, these lay 
statements are of little if any probative value and are far 
outweighed by an absence of any relevant findings for so many 
years post service, by the fact that the veteran did not file 
a claim until recent years, and the medical opinion finding 
no relationship between any current degenerative left ankle 
condition and the sprain in service. 

The Board recognizes the veteran's belief that her left ankle 
condition is related to service.  However, this determination 
is not a matter for an individual without medical expertise.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, 
while the Board has considered the veteran's assertions, they 
are far outweighed by the absence of any relevant medical 
findings for so many years post-service and the VA examiner's 
opinion that the current condition is unrelated to service.  

In summary, a left ankle condition is not shown by the 
medical evidence of record for more than 30 years post-
service and the competent medical opinion of record suggests 
that there is no relationship between the current 
degenerative changes in the left ankle and service.  The 
Board has carefully reviewed the record and has concluded 
that a preponderance of the evidence is against the veteran's 
claim for service connection for a the residuals of a left 
ankle fracture.  The doctrine of reasonable doubt has been 
considered but as the preponderance of the evidence is 
against the claim, this doctrine is not applicable.  
38 U.S.C.A. § 5107(b).  Accordingly, service connection for 
the residuals of a left ankle fracture is not warranted.  

Right Ankle

The veteran seeks service connection for a right ankle 
condition, to include as secondary to the left ankle 
condition.  The veteran testified in an April 2006 hearing 
that she favored her right ankle because she injured her left 
ankle so often.  

Private treatment records from June 2001 show slight 
discomfort in the right ankle.  

A February 2004 record shows that the ankles are non-tender 
but weak in all directions.  A September 2004 record shows 
ankle swelling. 

A January 2005 VA treatment record showed chronic pain in the 
ankles.  July 2005 VA treatment records show severe and 
unrelenting pain in her ankles; the veteran was placed on a 
list for bilateral ankle fusions.  She was given an injection 
in her right ankle of corticosteroids.  

In a September 2005 VA examination, the veteran reported that 
after discharge, both ankles felt weak and she could easily 
turn both ankles.  She stated that is was easier to twist and 
strain the left ankle than it was the right, but eventually 
the veteran began having significant problems in the right 
ankle.  The examiner noted that the veteran is on the list to 
have bilateral ankle fusions. The examiner noted that the 
veteran did not injure her right ankle in service.  A March 
2004 right ankle x-ray showed some significant narrowing 
between the distal right fibula and the lateral talus, 
indicating some narrowing of the right mortise joint.  

The examiner noted that the pathology present in both ankles 
is worse on the right.  He reported that as the same 
degenerative process is present in both ankles, more 
prominent on the right, and since there was no injury to the 
right ankle in the military, it is clear that the 
degenerative process in the right ankle cannot be related to 
any service-connected injury.  As such, the examiner opined 
that it is less likely as not that the ankle problems are 
caused by or a result of an injury to the left ankle the 
veteran sustained on active duty.  

In this case, the veteran cannot be service-connected for the 
right ankle condition as secondary to a left ankle condition 
since her left ankle condition is not recognized as a 
service-connected disability.  Additionally, the VA examiner 
stated that the right ankle condition is not related to any 
service-connected injury.  Therefore, secondary service 
connection cannot be granted.  38 C.F.R. § 3.310 (2006).  

Additionally, the veteran does not claim, nor does the 
evidence show, that the right ankle condition is directly 
related to service.  There is no evidence of a right ankle 
injury in-service in either service medical records or in the 
veteran's April 2006 testimony.  A right ankle condition was 
not shown until 2001, more than thirty years after 
separation.  Thus, there is no evidence to support a grant of 
service connection on a direct basis.

The Board notes letters from the veteran's sister and friend 
stating that the current problems with her legs are due to 
her service.  However, these lay statements are of little if 
any probative value and are far outweighed by an absence of 
any relevant findings for so many years post service, by the 
fact that the veteran did not file a claim until recent 
years, and the medical opinion finding no relationship 
between any current degenerative right ankle condition and 
the left ankle sprain in service. 

The Board recognizes the veteran's belief that her right 
ankle condition is related to service, specifically as 
secondary to her left ankle condition.  However, this 
determination is not a matter for an individual without 
medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Thus, while the Board has considered the 
veteran's assertions, they are far outweighed by the VA 
examiner's opinion that the current condition is unrelated to 
service or to any service-connected conditions.  

The Board has carefully reviewed the record and has concluded 
that a preponderance of the evidence is against the veteran's 
claim for service connection for a right ankle condition, to 
include as secondary to a left ankle condition.  The doctrine 
of reasonable doubt has been considered but as the 
preponderance of the evidence is against the claim, this 
doctrine is not applicable.  38 U.S.C.A. § 5107(b); Gilbert, 
supra.  Accordingly, service connection for the residuals of 
a right ankle condition is not warranted.  

Residuals of  Head Injury

The veteran seeks to reopen her claim for service connection 
for the residuals of a head injury.  In service, the veteran 
testified in an April 2006 hearing that she was in a car 
accident and she hurt her forehead.  She stated that she 
cannot remember what happened and that she had stitches.  She 
recalls that it was very close to hitting a nerve.  She 
states that after the accident, she could only see shadows 
and light for about a month or two.  Then, the condition went 
away.  She testified that she was told that she had a pinched 
nerve and suggested she wear sunglasses.  Currently, she 
states that she wears sunglasses and has headaches.

The veteran's claim for service connection was previously 
denied in an August 1991 rating decision.  The RO denied the 
veteran's claim for service connection on the basis that 
there was no evidence of any residuals of a head injury in 
any service medical records resulting in recurrent dizziness, 
temporary blindness or vision problems.  The RO also noted 
that the veteran did not report for her VA examination.  The 
RO notified the veteran of this decision in a September 1991 
letter; she did not file a notice of disagreement within one 
year of the date of notification of the rating decision.  
Consequently, that decision is final based on the evidence of 
record at that time.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.302, 20.1103.  

However, when a claim is the subject of a prior final denial, 
it may nevertheless be reopened if new and material evidence 
is presented or secured.  38 U.S.C.A. § 5108.  
Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) 
(2006).  If new and material evidence is presented or secured 
with respect to a claim which has been disallowed, VA shall 
reopen the claim and review it on a de novo basis.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).  Effective from August 29, 
2001, the regulations defining "new and material evidence" 
were revised and clarify the types of assistance the VA will 
provide to a claimant attempting to reopen a previously 
denied claim.  38 C.F.R. §§ 3.156(a) and 3.159(b).  These 
specific provisions are applicable only to claims filed on or 
after August 29, 2001.  As the veteran filed her claim 
seeking to reopen in June 2003, the Board applied the revised 
provisions.

Under the revised regulations, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claims.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claims sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claims.  38 C.F.R. § 3.156(a) (2006).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).  

Evidence before the Board prior to the August 1991 rating 
decision included service medical records showing a head 
injury due to an auto accident and a laceration on the 
forehead, left side, in December 1968.  Upon entrance in June 
1966, the veteran  reported that she wore glasses and had 
headaches.  Upon separation in March 1969, the veteran 
reported headaches, eye trouble, history of a head injury, 
and that she wore glasses.

Evidence received after the August 1991 rating decision 
includes private medical records from January 2002 showing a 
motor vehicle accident; a May 2002 record showing that the 
veteran passed out in a parking lot and when she regained 
consciousness, she could not remember her phone number; a 
June 2002 record showing extreme dizziness; and a February 
2003 showing an episode of syncope and episodes of transient 
visual disturbance - the diagnosis was possible ischemic 
attacks with negative workup. 
  
Also of record are 2004 treatment records in which the 
veteran reported a small stroke after her mother passed away 
in 1988 and a head injury after a car accident in service.  
In a April and July 2004 records, the veteran reported 
intermittent blurred vision with vision loss over the past 
one to two months, occasional vertigo, and mild frontal 
headaches.  A September 2004 report shows dizziness with no 
syncope or ear pain.    

In a May 2004 VA examination for pension purposes, the 
veteran was diagnosed with reduced visual acuity and the 
residuals of concussion with chronic intermittent dizziness 
and headaches as the result of a head injury.  The examiner 
did not note if the claims file was reviewed. 

Additionally, June and July 2005 VA treatment records show 
lightheadedness, poor short term memory, spinning episodes, 
and dizziness.  The veteran reported that she had a prolonged 
episode when she could not speak and could not write in 1987 
and a short lasting transient ischemic attack with right-
sighted weakness in 1993.  The assessment was benign 
paroxysmal vertigo.

Letters from the veteran's sister and friend state that the 
veteran has blurred vision and headaches directly caused by a 
car accident in the Army.

In the present case, the medical records submitted after the 
August 1991 rating decision are new, as they were not 
previously submitted.  Additionally, these records are 
material as they raise a reasonable possibility of 
substantiating the service connection claim.  38 C.F.R. 
§ 3.156(a) (2006).  Specifically, the August 1991 rating 
decision noted that there was no evidence of residuals of the 
head injury, to include dizziness, impaired vision.  However, 
treatment records submitted after the August 1991 rating 
decision show dizziness, headaches, and a current diagnosis 
of benign paroxysmal vertigo.  Moreover, the May 2004 VA 
examiner diagnosed the veteran with the residuals of a 
concussion with chronic intermittent dizziness and headaches 
as the result of a head injury.  This evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, the Board finds 
that the evidence received subsequent to the August 1991 
rating decision is "new and material" as contemplated by 
38 C.F.R. § 3.156(a) and provides a basis to reopen the 
veteran's claim for the residuals of a traumatic head injury, 
claimed as dizziness and vision problems.  38 U.S.C.A. 
§ 5108.  Consequently, the claim for service connection for 
the residuals of a traumatic head injury, claimed as 
dizziness and vision problems
is reopened.


ORDER

Service connection for the residuals of a left ankle fracture 
is denied.

Service connection for degenerative arthritis of the right 
ankle, to include as secondary to the left ankle is denied.

Having determined that new and material evidence has been 
presented, reopening of the claim for service connection for 
the residuals of a traumatic head injury, claimed as 
dizziness and vision problems, is granted.


REMAND

The veteran claims that her current headaches and dizziness 
are related to a head injury she received in service.  She 
has a current diagnosis of benign paroxysmal vertigo and 
treatment records show dizziness and headaches.  The RO 
should therefore schedule the veteran for a VA examination 
and request that a medical nexus opinion be provided.  See 38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2005); see also Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991)(VA adjudicators cannot base their 
decisions on their own unsubstantiated medical opinions.).

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure that 
all notice obligations are satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002), including the new 
notice requirements, pursuant to Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  
All VCAA requirements must be contained in 
one letter.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

2. Ask the veteran to identify and provide 
the proper release forms for any private 
medical records pertaining to the 
treatment for dizziness, headaches, benign 
paroxysmal vertigo, or any other residuals 
of the head injury; or alternatively to 
provide private medical records directly 
to VA.  The RO/AMC should also obtain any 
current treatment records from the VA 
Health Care System. 

3.  After the foregoing has been 
completed, the veteran should be afforded 
a VA neurological examination to determine 
the etiology of the dizziness, headaches, 
and the benign paroxysmal vertigo.  The 
claims folder, to include a copy of this 
Remand and any additional evidence 
secured, must be made available to and 
reviewed by the examiner prior to 
completion of the examination report, and 
the examination report must reflect that 
the claims folder was reviewed.  Any 
indicated studies should be performed.  

With regard to any residuals of a head 
trauma, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) that the current dizziness, 
visual problems or benign paroxysmal 
vertigo is related to or caused by the 
head injury in service.  The examiner is 
specifically asked to comment on the 
veteran's reports of a stroke and amnesia 
after service.  A discussion of the facts 
and the medical principles involved will 
be of considerable assistance to the 
Board.  A complete rationale for any 
opinion expressed must be provided.  If 
the examiner cannot answer the above 
without resorting to speculation, then he 
or she should so state.

4.  The RO should issue a Statement of the 
Case with respect to the issue of 
entitlement to service connection for the 
residuals of a traumatic head injury, 
claimed as dizziness and vision problems. 
The veteran should be advised that she may 
perfect his appeal of this issue by filing 
a Substantive Appeal within 60 days of the 
issuance of the Statement of the Case, see 
38 C.F.R. § 20.302(b) (2006), or 
alternatively, within the time proscribed 
by law to perfect an appeal to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


